Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending 
Claim 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-14, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosique (WO2018/172182 A1) and in view of Duan et al. (US-PG-PUB 2020/0077327 A1).







The invention is about network virtualization and session management and is shown in fig. 2E

    PNG
    media_image1.png
    446
    640
    media_image1.png
    Greyscale









The primary reference is about SMF selection based on supported DNN and is shown in fig. 3

    PNG
    media_image2.png
    1120
    860
    media_image2.png
    Greyscale



The second reference is about processing method and device and is shown in fig. 
3A.

    PNG
    media_image3.png
    780
    536
    media_image3.png
    Greyscale

As to claim 1.Rosique teaches A method performed by an access and mobility management function (AMF) in a wireless communication system (Rosique fig. 3 an AMF which works according to a method see provisional fig 3), the method comprising: 
Receiving (Rosique fig. 3 step 1 AMF receiving request from Ue see provisional fig. 3 ), from a terminal(Rosique fig. 3 step 1 AMF receiving request from Ue see provisional fig. 3 ), a protocol data unit (PDU) session establishment  request message(Rosique fig. 3 step 1 AMF receiving request from Ue and  the message is a PDU session establishment request see provisional fig. 3),  including single-network slice selection assistance information (S-NSSAI) (Rosique fig. 3 page 5 step 1 NAS message including S-NSSAI see also provisional page 5 step 1), 
transmitting (Rosique fig. 3 step 2a, AMF transmitting a request to NRF see also provisional fig. 3), to a network repository function (NRF) (Rosique fig. 3 step 2a,  AMF transmitting a request to NRF see also provisional fig. 3), discovery request message(Rosique fig. 3 step 2a,  AMF transmitting a request i.e. discovery request to NRF see also provisional fig. 3),  including the S-NSSAI (Rosique page 5 step 2a request being sent by AMF to NRF in order to retrieve list SMF i.e. a discovery request see also provisional page 6 step 2a);
receiving (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a), from the NRF (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a),, a discovery response(Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a),  message including information on at least one session management function (SMF) (Rosique page 5 step 2b NRF replies with identifies of one or more SMF see also provisional page 6 step 2b); 
selecting an SMF based on the information on the at least one SMF(Rosique fig. 3 step 2 AMF selecting SMF from a list of SMF and provisional fig.3 step 2) ; and the information on the NSI ID corresponding to the S-NSSAI (Rosique page 5, step 2A SMF being selected using slide ID based on S-NSSAI see also provisional page 6, 2A) , and transmitting (Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3 ), to the SMF(Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3), a request message for creating a PDU session (Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3 ),
Including the S-NSSAI (Rosique page 6 step 3 a request including S-NSSAI see also provisional page 6 step 3),
	Rosique teaches a discovery response message including information on  at least one session management function (SMF), however does not teach the response including also and information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI
However, Duan from a similar field of endeavor teaches a response having information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI (Duan [0115] a registration response having NSI 1 which correspond to the S-NSSAI).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 2. The combination of Rosique and Duan teaches all the limitations of claim 1, 
Rosique teaches wherein the information on the at least one SMF includes information on at least one available SMF instance (Rosique page 5, 2a-1 network slice supported by SMF see also provisional page 6 paragraph 2).

As to claim 3. The combination of Rosique and Duan teaches all the limitations of claim 1,
Rosique teaches wherein the discovery request message further includes the NSI ID corresponding to the S-NSSAI (Rosique page 5, 2a ID of NSSAI see also provisional 2a).
Rosique does not expressly teach the discovery request including NSI corresponding to the S-NSSAI.
However Duan from a similar field of endeavor teaches discovery request including NSI corresponding to the S-NSSAI(Rosique page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 4 The combination of Rosique and Duan teaches all the limitations of claim 1, 
Rosique wherein the information on the at least one SMF includes information on a fully qualified domain name (FQDN) of the at least one SMF or information on an internet protocol (IP) address of the at least one SMF(Rosique  page 5, 2b and see also provisional 2b).

As to claim 7 Rosique teaches a method performed by a network repository function (NRF) in a wireless communication system (Rosique fig. 3 a NRF and RAN i.e. wireless communication system), the method comprising: 
receiving(Rosique fig. 3, step 2a a request being received from AMF see also provisional fig.3 step 2a) , from an access and mobility management function (AMF) (Rosique fig. 3, step 2a a request being received from AMF see also provisional fig.3 step 2a), a discovery request message(Rosique fig. 3 step 2a,  AMF transmitting a request i.e. discovery request to NRF see also provisional fig. 3 step 2a),   including single-network slice selection assistance information (S-NSSAID) (Rosique page 5 step 2a request being sent by AMF to NRF in order to retrieve list SMF i.e. a discovery request see also provisional page 6 step 2a);,
 discovering at least one session management function (SMF) based on the S-NSSAI) (Rosique page 5 step 2a request being sent by AMF to NRF in order to retrieve list SMF i.e. a discovery request see also provisional page 6 step 2a); and 
transmitting (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a), to the AMF (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a),, a discovery response message including information on the at least one SMF (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a),  
wherein the information on the at least one SMF and the information on the NSI ID corresponding to the S-NSSAI(Rosique page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A)   are used to transmit a request message (Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3 and page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A), from the AMF to  an SMF of the al least one SMF(Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3 ), for creating a protocol data unit (PDU) session including the S-NSSAI(Rosique page 6 step 3 a request including S-NSSAI see also provisional page 6 step 3). 
Rosique teaches a discovery response message including information on  at least one session management function (SMF), however does not teach the response including also and information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI
However, Duan from a similar field of endeavor teaches a response having information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI(Duan [0115] a registration response having NSI 1 which correspond to the S-NSSAI).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 8. The combination of Rosique and Duan teaches all the limitations of claim 7,
Rosique teaches wherein the information on the at least one SMF includes information on at least one available SMF instance (Rosique page 5, 2a-1 network slice supported by SMF see also provisional page 6 paragraph 2).

As to claim 9. The combination of Rosique and Duan teaches all the limitations of claim 7,
Rosique teaches wherein the discovery request message further includes the NSI ID corresponding to the S-NSSAI (Rosique page 5, 2a ID of NSSAI see also provisional 2a).
Rosique does not expressly teach the discovery request including NSI corresponding to the S-NSSAI.
However Duan from a similar field of endeavor teaches discovery request including NSI corresponding to the S-NSSAI(Rosique page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 10. The combination of Rosique and Duan teaches all the limitations of claim 7,
Rosique teaches wherein the information on the at least one SMF  includes information on a fully qualified domain name  (FQDN) of the at least one SMF or information on internet protocol (IP) address of the least one SMF(Rosique  page 5, 2b and see also provisional 2b).

As to claim 11 Rosique teaches an access and mobility management function (AMF) in a wireless communication system (Rosique fig. 3 an AMF which works according to a method see provisional fig 3), comprising: 
a transceiver (Rosique fig. 6 and IF_A i.e. transceiver see also provisional fig. 6), and 
 a controller (Rosique fig. 6 MEM A see also fig. 6) configured to: 
control the transceiver to receive (Rosique fig. 3 step 1 AMF receiving request from Ue see provisional fig. 3 ), from a terminal(Rosique fig. 3 step 1 AMF receiving request from Ue see provisional fig. 3 ), a protocol data unit (PDU) session establishment request message(Rosique fig. 3 step 1 AMF receiving request from Ue and  the message is a PDU session establishment request see provisional fig. 3),   including single-network Slice selection assistance information (S-NSSAI) (Rosique fig. 3 page 5 step 1 NAS message including S-NSSAI see also provisional page 5 step 1),
control the transceiver to transmit(Rosique fig. 3 step 2a, AMF transmitting a request to NRF see also provisional fig. 3), to a network repository function (NRF) (Rosique fig. 3 step 2a,  AMF transmitting a request to NRF see also provisional fig. 3), a discovery request message(Rosique fig. 3 step 2a,  AMF transmitting a request i.e. discovery request to NRF see also provisional fig. 3),   including the S-NSSAI(Rosique page 5 step 2a request being sent by AMF to NRF in order to retrieve list SMF i.e. a discovery request see also provisional page 6 step 2a);
 control the transceiver to receive (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a), from the NRF(Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a), a discovery response message(Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a),   including information on at least one session management function  (SMF) ((Rosique page 5 step 2b NRF replies with identifies of one or more SMF see also provisional page 6 step 2b), 
select an SMF based on the information on the at least one SMF and the information on the NSI ID corresponding to the S-NSSAI (Rosique fig. 3 step 2 AMF selecting SMF and provisional fig.3 step 2 and see also page 5, step 2A SMF being selected using slide ID based on S-NSSAI see also provisional page 6, 2A); and 
control the transceiver to transmit, to the SMF (Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3), a request message (Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3), for creating a PDU session including the S-NSSAI (Rosique page 6 step 3 a request including S-NSSAI see also provisional page 6 step 3). 
Rosique teaches a discovery response message including information on  at least one session management function (SMF), however does not teach the response including also and information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI
However, Duan from a similar field of endeavor teaches a response having information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI(Duan [0115] a registration response having NSI 1 which correspond to the S-NSSAI).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 12. The combination of Rosique and Duan teaches all the limitations of claim 11,
Rosique teaches wherein the information on the at least one SMF includes information on at least one available SMF instance (Rosique page 5, 2a-1 network slice supported by SMF see also provisional page 6 paragraph 2).

As to claim 13. The combination of Rosique and Duan teaches all the limitations of claim 11,
Rosique teaches wherein the discovery request message further includes the NSI ID corresponding to  S-NSSAI (Rosique page 5, 2a ID of NSSAI see also provisional 2a).
	Rosique does not expressly teach the discovery request including NSI corresponding to the S-NSSAI.
However Duan from a similar field of endeavor teaches discovery request including NSI corresponding to the S-NSSAI(Rosique page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 14. The combination of Rosique and Duan teaches all the limitations of claim 11,
Rosique teaches wherein the information on the at least one SMF includes or information on a fully qualified domain name (FQDN) of the at least one SMF or information on  an internet protocol (IP) address of the at least one SMF(Rosique  page 5, 2b and see also provisional 2b).

As to claim 17. Rosique teaches a network repository function (NRF) in a wireless communication system (Rosique fig. 3 a NRF and RAN i.e. wireless communication system), comprising: 
a transceiver (Rosique fig. 6 NRF,-IF_N see also provisional fig. 6), and 
 a controller (Rosique fig. 6 NRF, MEM_N, see also provisional fig. 6), configured to: 
control the transceiver to receive (Rosique fig. 3, step 2a a request being received from AMF see also provisional fig.3 step 2a) , from an access and mobility management function (AMF) (Rosique fig. 3, step 2a a request being received from AMF see also provisional fig.3 step 2a), a discovery request message (Rosique fig. 3 step 2a,  AMF transmitting a request i.e. discovery request to NRF see also provisional fig. 3 step 2a), including single-network slice selection assistance information (S-NSSAI) (Rosique page 5 step 2a request being sent by AMF to NRF in order to retrieve list SMF i.e. a discovery request see also provisional page 6 step 2a); 
discover at least one session management function (SMF) based on the S-NSSAI (Rosique page 5 step 2a request being sent by AMF to NRF in order to retrieve list SMF i.e. a discovery request see also provisional page 6 step 2a); and 
control the transceiver to transmit (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a), to the AMF (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a), a discovery response message including information on the at least one SMF (Rosique fig. 3 step 2a AMF receiving reply from NRF see provisional fig. 3 step 2a), 
wherein the information on the at least one SMF and the information on the NSI ID corresponding to the S-NSSAI(Rosique page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A)   are used to transmit a request message (Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3 and page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A), from the AMF to an SMF of the al least one SMF (Rosique fig. 3 step 3 AMF transmitting to SMF a request to form PDU session see provisional fig. 3 step 3 ), for creating a protocol data unit (PDU) session including the S-NSSAI (Rosique page 6 step 3 a request including S-NSSAI see also provisional page 6 step 3).
Rosique teaches a discovery response message including information on  at least one session management function (SMF), however does not teach the response including also and information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI
However, Duan from a similar field of endeavor teaches a response having information on a network slice instance (NSI) identifier (ID) corresponding to the S-NSSAI(Duan [0115] a registration response having NSI 1 which correspond to the S-NSSAI).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 18. The combination of Rosique and Duan teaches all the limitations of claim 17,
Rosique teaches wherein the information on the at least one SMF includes information on at least one available SMF instance (Rosique page 5, 2a-1 network slice supported by SMF see also provisional page 6 paragraph 2).

As to claim 19. The combination of Rosique and Duan teaches all the limitations of claim 17,
Rosique teaches wherein the discovery request message further includes the NSI ID corresponding to the S-NSSAI (Rosique page 5, 2a ID of NSSAI see also provisional 2a).
Rosique does not expressly teach the discovery request including NSI corresponding to the S-NSSAI.
However Duan from a similar field of endeavor teaches discovery request including NSI corresponding to the S-NSSAI(Rosique page 5, step 2A request being sent SMF using slide ID based on S-NSSAI see also provisional page 6, 2A).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duan and the teaching of Rosique to use a response having NS-IS of the S-NSSAI for more efficient registration. Because Duan teaches a method of replying to working request in a timely manner thus providing for efficient spectrum utilization(Duan [0005]).

As to claim 20. The combination of Rosique and Duan teaches all the limitations of claim 17,
Rosique wherein the information on the at least one SMF includes information on a fully qualified domain name  (FQDN) of the at least one SMF or information on an internet protocol (IP) address of the at least one SME (Rosique  page 5, 2b and see also provisional 2b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosique et al. (WO2018/172182 A1) in view of Duan et al. (US-PG-PUB 2020/0077327 A1)  and in view of Yu et al. (US-PG-PUB 2018/0368061 A1).

As to claim 5. The combination of Rosique and Duan teaches all the limitations of claim 1,
The combination of Rosique and Duan teaches AMF receiving registration request (Rosique fig. 2 step 1 session establishment request i.e. registration request),
The combination of Rosique and Duan does not teach wherein an AMF relocation procedure is performed in case that an initial AMF which has received an initial message for a registration request of the terminal is not appropriated to serve the terminal, and
wherein the AMF is determined as a target AMF for serving the terminal by the AMF relocation procedure based on at least one of an allowed NSSAI or an AMF list.
However Yu from a similar field of endeavor teaches wherein an AMF relocation procedure is performed in case that an initial AMF which has received an initial message for a registration request of the terminal is not appropriated to serve the terminal (Yu [0142] allowed NSSAI not supported by current AMF)
wherein the AMF is determined as a target AMF for serving the terminal by the AMF relocation procedure based on at least one of an allowed NSSAI or an AMF list (Yu [0142] a target NSSAI being determined based on the allowed NSSAI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and The combined of Rosique and Duan to use a relocation procedure when an allowed NSSAI cannot be supported by the initial AMF. Because Yu teaches a method for reduce in overhead when a slice that service a Ue changes, thus reducing power consumption and efficient spectrum utilization (Yu [0007]).

As to claim 6. The combination of Rosique and Duan teaches all the limitation of parent claim 5, 
The combination of Rosique and Duan teaches AMF receiving registration request (Rosique fig. 2 step 1 session establishment request i.e. registration request), 
The combination of Rosique and Duan does not teach wherein the at least one of the allowed NSSAI and the AMF list is transmitted from a network slice selection function (NSSF) to the initial AMF
However Yu from a similar field of endeavor teaches wherein the at least one of the allowed NSSAI and the AMF list is transmitted from a network slice selection function (NSSF) to the initial AMF (Yu Fig. 10 communication between NSSF and AMF related to NSSAI and see fig. 11 communication between NSSF and initial AMF and is in turn is in communication with a target AMF).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and The combined of Rosique and Duan to use a relocation procedure when an allowed NSSAI cannot be supported by the initial AMF. Because Yu teaches a method for reduce in overhead when a slice that service a Ue changes, thus reducing power consumption and efficient spectrum utilization (Yu [0007]).

As to claim 15. The combination of Rosique and Duan teaches all the limitation of parent claim 11, 
The combination of Rosique and Duan teaches AMF receiving registration request (Rosique fig. 2 step 1 session establishment request i.e. registration request),
The combination of Rosique and Duan does not teach wherein an AMF relocation procedure is performed in case that an initial AMF which has received an initial message for a registration request of the terminal is not appropriated to serve the terminal, and
wherein the AMF is determined as a target AMF for serving the terminal by the AMF relocation procedure based on at least one of an allowed NSSAI or an AMF list.
However Yu from a similar field of endeavor teaches wherein an AMF relocation procedure is performed in case that an initial AMF which has received an initial message for a registration request of the terminal is not appropriated to serve the terminal (Yu [0142] allowed NSSAI not supported by current AMF)
wherein the AMF is determined as a target AMF for serving the terminal by the AMF relocation procedure based on at least one of an allowed NSSAI or an AMF list (Yu [0142] a target NSSAI being determined based on the allowed NSSAI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and The combined of Rosique and Duan to use a relocation procedure when an allowed NSSAI cannot be supported by the initial AMF. Because Yu teaches a method for reduce in overhead when a slice that service a Ue changes, thus reducing power consumption and efficient spectrum utilization (Yu [0007]).

As to claim 16. The combination of Rosique and Duan teaches all the limitation of parent claim 15, 
The combination of Rosique and Duan teaches AMF receiving registration request(Rosique fig. 2 step 1 session establishment request i.e. registration request), 
The combination of Rosique and Duan does not teach wherein the at least one of the allowed NSSAI and the AMF list is transmitted from a network slice selection function (NSSF) to the initial AMF
However Yu from a similar field of endeavor teaches wherein the at least one of the allowed NSSAI and the AMF list is transmitted from a network slice selection function (NSSF) to the initial AMF (Yu Fig. 10 communication between NSSF and AMF related to NSSAI and see fig. 11 communication between NSSF and initial AMF and is in turn is in communication with a target AMF).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and The combined of Rosique and Duan to use a relocation procedure when an allowed NSSAI cannot be supported by the initial AMF. Because Yu teaches a method for reduce in overhead when a slice that service a Ue changes, thus reducing power consumption and efficient spectrum utilization (Yu [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412